Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOW SUBJECT MATTER
This office action is in response to the amendment and Terminal Disclaimer filed on May 18, 2022.
Claims 2-6, 9-11, 13-15, and 17-22 are allowable over the prior art of record.
The present invention is directed to a system for running multiple analyses of data-streams of an industrial system in parallel.  Claims 21 and 22 are uniquely identify a distinct feature “composition blocks are configured to control one or more components, wherein the composition blocks comprise the scalable code architecture, the forked-code architecture, the code architecture, wherein the code architecture is configured to simultaneously run a plurality of analyses; and where a worker processs comprise a scheduler is configured to select one or more data processing units for processing at a specific time or schedule” and others limitation set out in the independent claims. Claims 2-6, 9-11, 13-15, and 17-20 are allowed due to dependent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451